Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In Applicant’s Response dated 12/29/20, the Applicant amended claim 1, 8, 15, added claim 26, and argued claims previously rejected in the Office Action dated 9/30/20. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/6/21 and 2/9/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “...at least in part on one or more of (a) previous interactions with the interactive advertisement or the one or more related content objects” and the claim language is confusing. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-10, 13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tapper, United States Patent Publication 2012/0240151, in view of Shoff et al., United States Patent Publication 2001/0001160 A1 (hereinafter “Shoff”). 
 Claim 1:
	Tapper discloses:
receiving, by an application operating on the user computing entity via a network interface thereof, interactive advertisement data, the interactive advertisement data comprising (a) a commercial identifier uniquely identifying a commercial associated with the interactive advertisement (see paragraph [0009], [0016] and [0055]). Tapper discloses receiving interactive with an associated commercial identifier advertisement data storing a commercial identifier in association with an interactive advertisement and 
(b) one or more related content tiles, each related content tile (i) associated with a related content identifier and (ii) configured to provide a user with access to a related content object (see paragraph [0009]). Tapper teaches one or more related content tiles associated with a content object such as a product which is displayed simultaneously with the commercial and is interactive. Tapper teaches that the interactive identifiers related to the commercials are received at the application and transmitted to the mobile device based on an app that syncs the tv with the device.

Tapper fails to expressly disclose simultaneously displaying the commercial and related content object. 

	Shoff discloses:
(ii) being a selectable user interface element configured to provide a user with access to a related content object comprising content related to content of the commercial, wherein each related content tile comprises a thumbnail that provides a preview of at least one portion of content of the corresponding content object (see paragraphs [0071] and [0072]). Shoff teaches thumbnail images on the displays showing preview of the user selectable interactive activity.
causing, by the application, simultaneous display, of (a) the one or more content tiles, and (b) the commercial, via a user interface of the user computing entity 
receiving input, via user interaction with the user interface during the displaying of the commercial, indicating a user selection of a first selectable interface element of a first content tile of the one or more content files (see paragraphs [0071], [0072]). Shoff teaches receiving input from a user indicating that the user wants interact with the related content; and
responsive to receiving the input indicating user selection of the first selectable user interface element of the first content tile by the application, requesting a first related content object corresponding to the first content tile from a computing system via an internet protocol (IP)-based network (see paragraphs [0071] and [0072]). Shoff teaches registering the user selection of the content and requesting the related content object from a computing system via internet protocol;
responsive to receiving the first related content object, by the application via the network interface causing, by the application, display of the first related content object corresponding to the user-selected first related content tile via the user interface while simultaneously continuing to display the commercial via the user interface (see paragraphs [0071], [0072]). Shoff teaches providing for display the related content during the displaying of the programming.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Tapper to include providing interaction in a separate window to be simultaneously displayed 

Claim 2:
	Tapper discloses:
receiving a content segment originating from a video source (see paragraphs [0017] and [0021]). Tapper teaches receiving a content segment originating from a video source;

Tapper fails to disclose simultaneously displaying the first content object and the content segment. 

Shoff discloses:
being a selectable providing for simultaneous display of the first content object and the content segment (see figure 8c, claim 5 and paragraph [0018]). Shoff teaches simultaneously displaying the tv programming along with viewing and interacting with related content.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Tapper to include providing interaction in a separate window to be simultaneously displayed during a programming for purpose of being efficient and user friendly of allowing the user to watch and interact with multimedia content, as taught by Shoff. 

Claim 3:
	Tapper discloses:
wherein the video source is selected from the group consisting of over-the-air content distribution network, a linear content distribution network, a cable content distribution network, a satellite content distribution network, or an Internet Protocol (IP) based content distribution network (see paragraph [0008]). Tapper teaches wherein all data is communicated and distributed through a network connected to servers.

Claim 6:
	Tapper discloses:
wherein (A) at least one related content tile is associated with two or more related content objects and (b) the at least one related content tile is configured to provide access to one of the two or more related content objects based on one or more characteristics of the user (see paragraphs [0009] and [0046]). Tapper teaches the related content object such as images, videos, polling etch are associated with the content tiles and they allow access to the content objects based on targeting of demographics and/or psychographic profiles of the user.

Claims 8-10, 13:
	Although Claims 8-10 and 13 are system claims, they are interpreted and rejected as the methods of claims 1-3, 6, respectively.

Claims 15-17, 20:
Although Claims 15-17 and 20 are computer program product claims, they are interpreted and rejected as the method claims 1-3, 6, respectively.



Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tapper and Shoff, in further view of Lorkovic, United States Patent Publication 2006/0218618 A1.
Claim 4:
	Tapper and Shoff fail to expressly disclose displaying other related content tiles in response to the user indicating to close a first content object. 

 Lorkovic discloses:
in response to receiving input indicating to close the first content object, provide for display of one or more segment related content tiles associated with the content segment (see paragraphs [0029] and [0037]). Lorkovic teaches providing interactive advertisement videos, images, and the user interacting with the interactive advertisements to access the content object. Once the content object 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Tapper and Shoff to include providing objects and return to interactive advertisements for purpose of efficiently targets users with advertisements of interest, as taught by Lorkovic. 

Claim 11:
	Although Claim 11 is a system claim, it is interpreted and rejected as the methods of claim 4.

Claim 18:
Although Claim 18 is a computer program product claim, it is interpreted and rejected as the method of claim 4.

Claims 7, 14, 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Tapper, in view of Shoff, in further view of Sohn et al., United States 2002/0091762 A1 (hereinafter “Sohn”). 
Claim 7:
	
wherein (a) at least one related content tile is associated with two or more related content objects and (b) the at least one related content tile is configured to provide access to one of the two or more related content objects (see paragraphs [0009] and [0046]). Tapper teaches the related content object such as images, videos, polling etch are associated with the content tiles and they allow access to the content objects based on targeting of demographics and/or psychographic profiles of the user.

Tapper and Shoff fail to expressly disclose providing content object based on a user’s geographic location. 

 Sohn discloses:
the at least one related content tile is configured to provide access to one of the two or more related content objects based on at least one of a geographic location associated with the user provided the user has accessed one or more other related content objects associated with the interactive advertisement (see paragraphs [0027] and [0048]). Sohn teaches providing related content including interactive content based on a user's geographic location. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Tapper and Shoff to include providing objects based on user’s geographic location for purpose of efficiently distributing local advertisements of interest, as taught by Sohn.

Claim 14:
	Although Claim 14 is a system claim, it is interpreted and rejected as the methods of claim 7.

Claim 21:
Although Claim 21 is a computer program product claims, it is interpreted and rejected as the method claim 7.

Claim 26:
	Tapper and Shoff fail to expressly disclose providing content object based on a user’s geographic location. 

 Sohn discloses:
wherein at least one related content object is identified based at least in part on one or more of (a) previous user interactions with the interactive advertisement or the one or more related content objects, and (b) the location of the user. (see paragraphs [0027] and [0048]). Sohn teaches providing related content including interactive content based on a user's geographic location. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Tapper .

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tapper and Shoff, in further view of Ogram, United States Patent 8150990 B2.
Claim 22:
	Tapper and Shoff fail to expressly disclose to provide select content to be displayed as the primary screen and moving content to the second display. 

Ogram discloses:
wherein the commercial is displayed in a first portion of the user interface and, response to receiving the first related content object, the display of the commercial is moved to a second portion of the user interface (see figures 4A-4C and column 5 lines 38 – 67). Ogram teaches providing simultaneously broadcast programming and advertisements in a first and secondary screen. The broadcast is playing in the primary screen and the advertisements are displayed in the secondary screen. Once the user activates the advertisement window, the advertisement window becomes the primary screen and received the audio and the broadcast become the secondary screen.  

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Tapper and Shoff to include providing the selected content in the primary display and moving 

Claim 23:
	Although Claim 23 is a system claims, it is interpreted and rejected as the method of claim 22.

Claims 24:
Although Claim 24 is a computer program product claim, it is interpreted and rejected as the method of claim 22.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259.  The examiner can normally be reached on M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley, can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        2/26/21

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176